U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [x] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-31639 RACINO ROYALE, INC. (FORMERLY K-TRONIK INTERNATIONAL CORP.) (Exact name of small business issuer as specified in its charter) NEVADA88-0436364 (State or other jurisdiction of incorporation or(IRS Employer Identification No.) organization) 144 Front Street West, Suite 700, Toronto, Ontario, Canada M5J 2L7 (Address of principal executive offices) (416) 216-8659 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 Par Value Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[x]No [] As of August 14, 2007, the Registrant had 28,223,866 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one) Yes []No [x] 1 RACINO ROYALE, INC. INDEX PAGE PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30,2007 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE PERIODS ENDED JUNE 30, 2 5 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIENCY AS OF JUNE 30, 2007 6 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. CONTROLS AND PROCEDURES 14 PART II - OTHER INFORMATION 14 ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K SIGNATURES 2 FORMERLY K–TRONIK INTERNATIONAL CORP.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) CONTENTS Condensed Consolidated Balance Sheet 4 Condensed Consolidated Statements of Operations and Comprehensive Loss 5 Condensed Consolidated Statement of Stockholder's Equity 6 Condensed Consolidated Statement of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 -10 3 RACINO ROYALE, INC. AND SUBSIDIARY (FORMERLY K-TRONIK INTERNATIONAL CORP.) (A Development Stage Company) Condensed Consolidated Balance Sheets June 30, 2007 and September 30, 2006 Jun.30, Sep. 30, 2007 2006 (Unaudited) (Unaudited) ASSETS Current Cash $ 450 $ 27,059 Accounts Receivable 2,589 5,847 Total Current Assets 3,039 32,906 Licensing Rights (note 4) 1,317,471 1,317,471 Total Assets $ 1,320,510 $ 1,350,377 LIABILITIES Current Advances form related party (note 5) $ 218,032 $ 152,087 Accounts payable 22,258 20,913 Accrued liabilities 12,372 15,431 Total Current Liabilities 252,662 188,431 Total Liabilities 252,662 188,431 STOCKHOLDERS'EQUITY Capital Stock (note 6) Common stock, $0.00001 par value per share; 100,000 shares authorized; 28,223,886 (Sep. 2006 - 28,223,886) shares issued and outstanding 283 283 Additional Paid-In Capital 6,572,444 6,572,444 Accumulated Comprehensive Income 5,573 12,037 Accumulated Deficit and Deficit Accumulated Through the Development Stage (5,510,452 ) (5,422,818 ) (June 2007- $181,151; Sep. 2006 - $93,517) Total Stockholder' Equity 1,067,848 1,161,946 Total Liabilities and Stockholders' Equity $ 1,320,510 $ 1,350,377 (The accompanying notes are an integral part of these condensed consolidated financial statements) 4 RACINO ROYALE, INC. AND SUBSIDIARY (FORMERLY K-TRONIK INTERNATIONAL CORP.) (A Development Stage Company) Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months and Nine Months Ended June 30, 2007 and 2006 and the Period from Re-entering the Development Stage Through to June 30, 2007 (Note 1) Period from Re-enteringthe 2,007 2,007 2,006 2,006 DevelopmentStage (Three (Nine (Three (Nine Through to June 30, Months) Months) Months) Months) 2007 Revenues Provincial grant income $ - $ - $ - $ - $ 96,347 Parimutel betting income - 19,018 Miscellaneous income - 571 Total Revenues - 115,936 Cost of Revenues Purses and awards - 60,177 Bets paid out - 12,539 Total Cost of Revenues - 72,716 Gross Margin - 43,220 Expenses General and administrative 33,240 87,634 3,626 14,580 224,371 Expenses recovered - - (14,508 ) (14,508 ) - Total Expenses 33,240 87,634 (10,882 ) 72 224,371 (Loss) Income Before Income Taxes (33,240 ) (87,634 ) 10,882 (72 ) (181,151 ) Provision for income taxes - Loss from Continuing Operations (33,240 ) (87,634 ) 10,882 (72 ) (181,151 ) Income from Discontinued Operations, Net of Income Taxes - 524,065 Net (Loss) Income (33,240 ) (87,634 ) 10,882 (72 ) 342,914 Foreign currency translation adjustment (4,936 ) (6,464 ) - - 5,573 Comprehensive (Loss) Income $ (38,176 ) $ (94,098 ) $ 10,882 $ (72 ) $ 348,487 Loss Per Weighted Average Number Of Shares Outstanding During The Period Basic and Diluted Continuing operations $ - $ - $ - $ - Net loss $ - $ - $ - $ - Weighted Average Number of Common Shares Outstanding During the Period Basic and diluted 28,223,886 28,223,886 23,223,886 23,223,886 (The accompanying notes are an integral part of these condensed consolidated financial statements) 5 RACINO ROYALE, INC. AND SUBSIDIARY (FORMERLY K-TRONIK INTERNATIONAL CORP.) (A Development Stage Company) Condensed Consolidated Statements of Stockholders’ Equity for the Three Months and Nine Months Ended June 30, 2007 and 2006 and the Period from Re-entering the Development Stage Through to June 30, 2007 (Unaudited) Accumulated Deficit and Deficit Accumulated Additional Through the Accumulated Total Number of Paid-In Development Comprehensive Shareholders' Shares Amount Capital Stage Income Equity Balance, September 30, 2005 23,223,886 $ 233 $ 5,278,750 $ (5,362,820 ) $ - $ (83,837 ) Issuance of common stock for licensing rights 5,000,000 50 1,200,000 - - 1,200,050 Issuance of common stock purchase warrants for licensing rights - - 93,694 - - 93,694 Foreign currency translation adjustment - 12,037 12,037 Net loss for year - - - (59,998 ) - (59,998 ) Balance, September 30, 2006 28,223,886 283 6,572,444 (5,422,818 ) 12,037 1,161,946 Net loss for the six month period - - - (87,634 ) - (87,634 ) Foreign currency translation adjustment - (6,464 ) (6,464 ) Balance, June 30, 2007 28,223,886 $ 283 $ 6,572,444 $ (5,510,452 ) $ 5,573 $ 1,067,848 (The accompanying notes are an integral part of these condensed consolidated financial statements) 6 RACINO ROYALE, INC. AND SUBSIDIARY (FORMERLY K-TRONIK INTERNATIONAL CORP.) (A Development Stage Company) Condensed Consolidated Statements of Cash Flows Nine Months Ended June 30, 2007 and 2006 and the Period from Re-entering the Development Stage Through to June 30, 2007 (Unaudited) (Note 1) Period from Re-entering the Development Stage Through to June 30, 2,007 2,006 2,007 Cash Flows from Operating Activities Loss from continuing operations $ (87,634 ) $ 10,882 $ (181,151 ) Changes in non‑cash working capital: Accounts receivable 3,258 - (2,589 ) Advances from related party 65,945 10,345 218,032 Accounts payable 1,345 2,500 22,258 Accrued liabilities (3,059 ) - 12,372 Net Cash (Used in) Provided by Continuing Operating Activities (20,145 ) 23,727 68,922 Income from discontinued operations - 524,065 Non-cash foreign currency translation adjustment - - 315,536 839,601 Changes in non‑cash working capital: Assets of discontinued operations - - 3,100,858 Liabilities of discontinued operations - - (3,990,777 ) Net Cash Used in Discontinued Operating Activities - - (50,318 ) Cash Flows from Investing Activities Acquisition of licensing rights - (23,727 ) (23,727 ) Net Cash Used in Investing Activities - (23,727 ) (23,727 ) Effect of Exchange Rate Changes (6,464 ) - 5,573 Net (Decrease) Increase in Cash (26,609 ) - 450 Cash ‑ Beginning of Period 27,059 - - Cash
